Exhibit 99.1 600 Travis Street Suite 5200 Houston, Texas 77002 Contact: Roland O. Burns Chief Financial Officer (972) 668-8811 Web site: www.boisdarcenergy.com NEWS RELEASE For Immediate Release BOIS d'ARC ENERGY, INC. REPORTS THIRD QUARTER 2 HOUSTON, TEXAS, November 5, 2007– Bois d'Arc Energy, Inc. ("Bois d'Arc" or the "Company") (NYSE: BDE) today reported financial and operating results for the quarter and nine months ended September 30, 2007. Third Quarter 2007 Financial Results Bois d'Arc reported an 83% increase in net income to $21.2 million, or 32¢ per diluted share, for the three months ended September 30, 2007 as compared to 2006's third quarter net income of $11.6 million, or 18¢ per diluted share.The increase in profits in the quarter was driven by strong production growth.Bois d'Arc's production in the third quarter of 2007 increased to 10.9 billion cubic feet equivalent of natural gas ("Bcfe"), 31% higher than production of 8.3 Bcfe in the third quarter of 2006.The average realized oil price in 2007's third quarter of $77.50 per barrel increased 11% over 2006's third quarter average oil price of $70.01 per barrel.The Company's average realized natural gas price of $6.46 per Mcf in 2007's third quarter was 4% lower than the $6.72 per Mcf realized in 2006's third quarter.The strong production growth resulted in a 31% increase in Bois d'Arc's third quarter oil and gas sales to $88.0 million from $67.0 million in 2006's third quarter.The higher revenues also drove cash flow higher in the quarter.Operating cash flow (before changes in working capital accounts) of $63.1 million in the third quarter was 31% higher than 2006's third quarter cash flow of $48.1 million.EBITDAX, or earnings before interest, taxes, depreciation, depletion, amortization, exploration expense and other noncash expenses increased 33% to $69.9 million over 2006's third quarter EBITDAX of $52.4 million. For the nine months ended September 30, 2007, Bois d'Arc reported net income of $50.5 million or $0.75 per diluted share as compared to net income of $43.1 million ($0.67 per diluted share) for the nine months ended September 30, 2006.Oil and gas sales for the first nine months of 2007 were $255.2 million as compared to $188.4 million for the nine months ended September 30, 2006.Production in the first nine months of 2007 totaled 31.5 Bcfe, an increase of 40% over production of 22.6 Bcfe for the same period in 2006.Prices realized by the Company during the nine months ended September 30, 2007 averaged $7.10 per Mcf of natural gas and $67.99 per barrel of oil as compared to $7.27 per Mcf of natural gas and $67.00 per barrel of oil in the same period in 2006.Operating cash flow (before changes in working capital accounts) for the nine months ended September 30, 2007, was $191.1 million as compared to $136.2 million in the same period in 2006.EBITDAX totaled $209.4 million in the first nine months of 2007 as compared to $147.1 million in the first nine months of 2006. Bois d'Arc spent $172.1 million during the first nine months of 2007 for its exploration and development activities, comprised of $167.1 million in capital expenditures for lease acquisition, drilling, facilities and other development activity and $5.0 million for seismic data acquisition and other geologic and geophysical costs. Since the beginning of 2007, Bois d'Arc has drilled six (5.6 net) successful wells out of a total of fourteen (11.0 net) wells drilled.Despite the lower drilling success rate, Bois d'Arc has had successful results from its exploration focused drilling program.Bois d'Arc estimates that 2007 discoveries and the performance of its M-8 Sand water flood project at its Ship Shoal 113 unit have added in excess of 100 Bcfe of net proved reserves in 2007. During the last quarter of 2007, the Company expects to make an additional $48.0 million in capital expenditures. Bois d'Arc is currently drilling a development well in the Ship Shoal 113 Unit and will then drill an 18,500 foot well to test its "Chinook" prospect in South Pelto block 21. This press release may contain "forward-looking statements" as that term is defined in the Private Securities Litigation Reform Act of 1995.Such statements are based on management's current expectations and are subject to a number of factors and uncertainties which could cause actual results to differ materially from those described herein.Although the Company believes the expectations in such statements to be reasonable, there can be no assurance that such expectations will prove to be correct. Bois d'Arc Energy is a growing independent exploration company engaged in the discovery and production of oil and natural gas in the Gulf of Mexico.The Company's stock is traded on the New York Stock Exchange under the symbol "BDE". BOIS d'ARC ENERGY, INC. CONSOLIDATED OPERATING RESULTS (In thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Oil and gas sales $ 87,987 $ 66,996 $ 255,215 $ 188,436 Operating expenses: Oil and gas operating 16,975 13,538 42,559 37,799 Exploration 4,335 8,069 33,058 16,318 Depreciation, depletion and amortization 28,279 21,732 85,573 52,620 Impairment 344 586 344 1,432 General and administrative, net 3,013 3,030 9,039 8,912 Total operating expenses 52,946 46,955 170,573 117,081 Income from operations 35,041 20,041 84,642 71,355 Other income (expenses): Interest income 154 115 397 241 Other income 115 142 389 469 Interest expense (2,453 ) (1,882 ) (7,048 ) (4,528 ) Total other expenses (2,184 ) (1,625 ) (6,262 ) (3,818 ) Income before income taxes 32,857 18,416 78,380 67,537 Provision for income taxes (11,628 ) (6,832 ) (27,847 ) (24,389 ) Net income $ 21,229 $ 11,584 $ 50,533 $ 43,148 Net income per share: Basic $ 0.32 $ 0.18 $ 0.77 $ 0.69 Diluted $ 0.32 $ 0.18 $ 0.75 $ 0.67 Weighted average common and common stock equivalent shares outstanding: Basic 65,529 63,548 65,270 62,806 Diluted 67,326 65,328 67,080 64,755 BOIS d'ARC ENERGY, INC. CONSOLIDATED OPERATING RESULTS (In thousands) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Cash flow from operations: Net cash provided by operating activities $ 65,567 $ 53,944 $ 176,003 $ 137,971 Excess tax benefit from stock-based compensation (26 ) 29 23 29 Decrease in accounts receivable (9,080 ) (1,504 ) (4,514 ) (5,976 ) Increase (decrease) in prepaid expenses (2,790 ) 2,490 (169 ) 3,175 Decrease (increase) in accounts payable and accrued expenses 9,411 (6,812 ) 19,716 1,015 Cash flow from operations $ 63,082 $ 48,147 $ 191,059 $ 136,214 EBITDAX: Net income $ 21,229 $ 11,584 $ 50,533 $ 43,148 Interest expense 2,453 1,882 7,048 4,528 Income tax expense 11,628 6,832 27,847 24,389 Depreciation, depletion and amortization 28,279 21,732 85,573 52,620 Impairment 344 586 344 1,432 Stock-based compensation 1,634 1,693 5,005 4,712 Exploration expense 4,335 8,069 33,058 16,318 EBITDAX $ 69,902 $ 52,378 $ 209,408 $ 147,147 As of September 30, 2007 2006 Balance Sheet Data: Cash and cash equivalents $ 14,746 $ 25,831 Other current assets 44,550 41,828 Property and equipment, net 884,292 793,836 Other 586 859 Total assets $ 944,174 $ 862,354 Current liabilities $ 46,966 $ 66,761 Long-term debt 100,000 105,000 Deferred income taxes 173,398 146,662 Reserve for future abandonment costs 51,129 40,862 Stockholders' equity 572,681 503,069 Total liabilities and stockholders' equity $ 944,174 $ 862,354 BOIS d'ARC ENERGY, INC. CONSOLIDATED OPERATING RESULTS (In thousands, except per unit amounts) Three Months Ended September 30, 2007 2006 Oil production (thousand barrels) 448 370 Gas production (million cubic feet– Mmcf) 8,241 6,106 Total production (Mmcfe) 10,930 8,328 Oil sales $ 34,738 $ 25,935 Gas sales 53,249 41,061 Total oil and gas sales $ 87,987 $ 66,996 Average oil price (per barrel) $ 77.50 $ 70.01 Average gas price (per thousand cubic feet – Mcf) $ 6.46 $ 6.72 Average price (per Mcf equivalent) $ 8.05 $ 8.04 Lifting cost(1) $ 16,975 $ 13,538 Lifting cost (per Mcf equivalent) $ 1.55 $ 1.63 Oil and gas capital expenditures: Acquisition of producing properties $ — $ 17,166 Leasehold costs 1,377 97 Exploration drilling 16,896 22,980 Development drilling 18,908 17,191 Other development costs 7,724 20,066 Total $ 44,905 $ 77,500 (1)Includes production taxes of $670 and $505 for the three months ended September 30, 2007 and 2006, respectively. Nine Months Ended September 30, 2007 2006 Oil production (thousand barrels) 1,233 1,033 Gas production (million cubic feet – Mmcf) 24,136 16,388 Total production (Mmcfe) 31,535 22,587 Oil sales $ 83,844 $ 69,215 Gas sales 171,371 119,221 Total oil and gas sales $ 255,215 $ 188,436 Average oil price (per barrel) $ 67.99 $ 67.00 Average gas price (per thousand cubic feet – Mcf) $ 7.10 $ 7.27 Average price (per Mcf equivalent) $ 8.09 $ 8.34 Lifting cost(2) $ 42,559 $ 37,799 Lifting cost (per Mcf equivalent) $ 1.35 $ 1.67 Oil and gas capital expenditures: Acquisition of producing properties $ — $ 18,178 Leasehold costs 1,727 2,108 Exploration drilling 82,275 87,771 Development drilling 41,268 39,027 Other development costs 41,799 44,714 Total $ 167,069 $ 191,798 (2)Includes production taxes of $1,720 and $1,224 for the nine months ended September 30, 2007 and 2006, respectively.
